DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the full statutory term of prior U.S. patent number 11,004, 167, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are in view of Terminal Disclaimer filed on 01/14/2022, and the prior art of the record fails to show or fairly disclose an image capturing method, as recited in claim 1,  comprising:
wherein in the first associating mode, the controlling performs the associating process when the second image is captured and a range of a first angle of view in a first photographing direction of the first image includes a second photographing direction of the second image,
wherein in the second associating mode, the controlling performs the associating process when the first image is displayed on the display screen and the range of the first angle of view in the first photographing direction of the first image includes the second photographing direction of the second image, and 


Claims 2-9 are allowed as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        1/26/2022